1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    LAMAR MCQUEEN, aka                                No. 2:15-cv-2544 JAM AC P
      NINA SHANAY MCQUEEN,
13
                         Plaintiff,
14
             v.                                         ORDER APPOINTING COUNSEL
15
      EDMUND BROWN, et al.,                             AND EXTENDING DEADLINES
16
                         Defendants.
17

18          Plaintiff is a state prisoner proceeding pro se with this civil rights action pursuant to 42
19   U.S.C. § 1983. On February 27, 2019, the court found that appointment of counsel for plaintiff is
20   warranted. See ECF No. 27 at 16-9. Attorneys Jennifer Orthwein, Felicia M. Medina, and Kevin
21   L. Hubbard, each with Medina Orthwein LLP, have been selected from the court’s pro bono
22   attorney panel to represent plaintiff and have agreed to be appointed.
23          Due to this appointment, the deadlines for objecting to the court’s findings and
24   recommendations filed February 27, 2019, will be extended. Defendants filed objections on
25   March 13, 2019.
26          Accordingly, IT IS HEREBY ORDERED that:
27      1. Jennifer Orthwein, Felicia M. Medina, and Kevin L. Hubbard, of Medina Orthwein LLP,
28          are appointed as counsel in the above-entitled matter.

                                                        1
1

2       2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at
3          spark@caed.uscourts.gov if they have any questions related to the appointment.
4       3. The Clerk of the Court is directed to serve a copy of this order on Jennifer Orthwein,
5          Felicia M. Medina, and Kevin L. Hubbard, of Medina Orthwein LLP, 1322 Webster St.,
6          Suite 200, Oakland, CA 94612.
7       4. Plaintiff may file and serve any objections and/or a reply to defendants’ objections to the
8          court’s February 27, 2019 findings and recommendations within twenty-one (21) days
9          after service of this order; defendants may file a reply within seven (7) days thereafter.
10         IT IS SO ORDERED.
11   DATED: March 22, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
